Name: Commission Regulation (EEC) No 1932/87 of 3 July 1987 fixing the monetary coefficient applicable on imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/ 16 Official Journa.1 of the European Communities 4. 7. 87 COMMISSION REGULATION (EEC) No 1932/87 of 3 July 1987 fixing the monetary coefficient applicable on imports of dried grapes II of that Regulation are calculated as specific percentages of the minimum import price ; whereas as a result the monetary coefficient should apply both to the minimum import prices and the import prices, HAS ADOPTED THIS REGULATION : Article 1 After having converted the minimum import prices and the import prices as set out in Annexes I and II of amended Regulation (EEC) No 2382/86 into one of the following national currencies by applying the agricultural conversion rate , the resulting amount shall be multiplied by the following coefficient :  for the German mark : 0,972  for the Dutch guilder : 0,972  for the Greek drachma : 1,312  for the pound sterling : 1,214  for the Portuguese escudo : 1,067  for the Spanish peseta : 1,052  for the French franc : 1,050  for the Irish pound : 1,051  for the Danish krone : 1,035 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), and in particular Article 9 (6) thereof, Having regard to Commission Regulation (EEC) No 2237/85 of 30 July 1985 laying down detailed rules for the application of the minimum import price system for dried grapes (3), and in particular Article 4 thereof, Whereas Article 4(1 ) of Regulation (EEC) No 2237/85 provides that the Commission shall fix a monetary coeffi ­ cient equal to the real monetary gap between the agricul ­ tural conversion rate for the currency of a Member State and the central rate , or, where applicable , the market rate when that gap is equal to or more than 2,5 percentage points ; Whereas Article 4 (2) of Regulation (EEC) No 2237/85 provides that the monetary coefficient shall be fixed before the commencement of the marketing year and, subsequently, on the first Monday of the months of November, January, March , May and July ; Whereas Commission Regulation (EEC) No 2382/86 (4), as last amended by Regulation (EEC) No 1193/87 (*), fixes the minimum import price applicable to dried grapes during the marketing year 1 986/87 as well as the counter ­ vailing charges to be imposed where that price is not observed ; whereas the import prices as set out in Annex  for the Italian lire : 1,059 Article 2 This Regulation shall enter into force on 5 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 159, 14. 6 . 1986, p. 1 . (3) OJ No L 209, 6 . 8 . 1985, p. 24 . (4) OJ No L 206, 30 . 7 . 1986, p. 18 . 0 OJ No L 113, 30 . 4 . 1987, p. 52 .